June 3 2014


                                      DA 13-0620

            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2014 MT 145N



IN THE MATTER OF:

A.G.,

         Respondent and Appellant.



APPEAL FROM:      District Court of the Thirteenth Judicial District,
                  In and For the County of Yellowstone, Cause No. DI 13-44
                  Honorable Russell C. Fagg, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Lucy Hansen, Attorney at Law, Missoula, Montana

           For Appellee:

                  Timothy C. Fox, Montana Attorney General, Tammy A. Hinderman,
                  Assistant Attorney General, Helena, Montana

                  Scott Twito, Yellowstone County Attorney, Ryan Nordlund, Deputy County
                  Attorney, Billings, Montana



                                              Submitted on Briefs: May 8, 2014
                                                         Decided: June 3, 2014


Filed:

                  __________________________________________
                                    Clerk
Justice Michael E Wheat delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     A.G. appeals from the Order of the Montana Thirteenth Judicial District Court,

Yellowstone County, committing her to the Montana State Hospital for a period not to

exceed three months. We affirm.

¶3     On July 14, 2013, A.G. was admitted to the Billings Clinic after a disturbance in her

mother’s home. The police report stated she “urinated all over herself and said the minions

in her head told her to do things.” The following day, a nurse practitioner evaluated her.

That evaluation stated that A.G. was actively hallucinating and delusional, had kicked a

psychiatric nurse practitioner, had hit her mother over the head, had made homicidal threats

against emergency department staff and had answered yes when asked whether she was

suicidal. It also revealed she had been admitted to the hospital for psychiatric treatment on

five occasions over the preceding two years. A.G. could not return to her mother’s home and

did not have a place to live.

¶4     On July 16, 2013, the County filed a petition to involuntarily commit A.G. The

following day, the District Court issued an order directing a psychiatric exam by Dr. Amy

Schuett. Dr. Schuett evaluated A.G. and concluded that she suffered from schizophrenia.

Dr. Schuett noted that A.G. had demonstrated responding to auditory hallucinations, talking

and listening to auditory hallucinations, paranoia, thought withdrawal, disorganized speech,

                                             2
disorganized behavior and hostility. She recommended that A.G. be involuntarily committed

to the state hospital since she refused to take psychiatric medications and did not recognize

her illness. On July 18, 2013, the court held an eleven-minute-long evidentiary hearing in

the matter, at which it heard testimony from Dr. Schuett. When asked whether she wanted to

testify, A.G. responded she did not. When the court adjourned, A.G. asked the judge, “Did

you really want me to testify?” The judge replied, “Nope.” A.G. did not testify at the

hearing. The District Court entered findings of fact, conclusions of law and an order

directing commitment to the Montana State Hospital for a period not to exceed three months,

with authorization to involuntarily administer medication to facilitate treatment.

¶5     On appeal, A.G. contends that her right to be present, pursuant to § 53-21-116, MCA,

was violated because she was not allowed to testify at the commitment hearing. She further

contends that the State did not present sufficient evidence to prove beyond a reasonable

doubt that commitment was necessary.

¶6     A.G.’s first argument is without merit. Even if the statutory right to be present

encompasses a right to testify, A.G. was asked whether she wished to testify and declined.

We cannot identify any reversible error here.

¶7     Addressing A.G.’s second argument, § 53-21-126, MCA, governs involuntary

commitment proceedings in Montana. The statute requires that the court must determine, at

a formal hearing, whether the respondent is suffering from a mental disorder and needs to be

committed. In re Mental Health of T.J.D., 2002 MT 24, ¶ 12, 308 Mont. 222, 41 P.3d 323.

The existence of a mental disorder must be proved “to a reasonable medical certainty.”



                                             3
Section 53-21-126(2), MCA. In determining whether commitment is necessary, the court

must “consider” the following factors:

       (a) whether the respondent, because of a mental disorder, is substantially
       unable to provide for the respondent’s own basic needs of food, clothing,
       shelter, health, or safety;
       (b) whether the respondent has recently, because of a mental disorder and
       through an act or an omission, caused self-injury or injury to others;
       (c) whether, because of a mental disorder, there is an imminent threat of injury
       to the respondent or to others because of the respondent’s acts or omissions;
       and
       (d) whether the respondent’s mental disorder, as demonstrated by the
       respondent’s recent acts or omissions, will, if untreated, predictably result in
       deterioration of the respondent’s mental condition to the point at which the
       respondent will become a danger to self or to others or will be unable to
       provide for the respondent’s own basic needs of food, clothing, shelter, health,
       or safety. Predictability may be established by the respondent’s relevant
       medical history.

Section 53-21-126(1), MCA. The State must prove physical facts and evidence beyond a

reasonable doubt and all other matters by clear and convincing evidence.

Section 53-21-126(2), MCA.

¶8     A.G. argues that the State failed to carry its burden to show the necessity of

committing her, because she argues Dr. Schuett’s “scant” testimony was not sufficient to

prove commitment was necessary beyond a reasonable doubt. She also alleges that Dr.

Schuett admitted at the hearing that A.G. was not suicidal and had not committed overt acts

or omissions that could lead to injury of herself or others.

¶9     We disagree. Dr. Schuett’s testimony was sufficient, in light of the record as a whole,

to support the District Court’s determination that involuntary commitment was necessary and

A.G.’s factual allegations of error are incorrect. Dr. Schuett’s testimony was supported by a

written opinion. Her observations were corroborated by the report of the nurse practitioner

                                              4
A.G. saw upon admission to the clinic and A.G.’s psychiatric history. The hearing transcript

reveals that the District Court inquired of Dr. Schuett as to whether each element for

commitment had been met. Dr. Schuett testified that A.G. had threatened and been violent

towards a number of people in her psychotic state. Dr. Schuett’s testimony also reveals that

although A.G. had “most recently” denied suicidal ideations, she had previously voiced those

ideations to a nurse practitioner she saw upon admission to the hospital. Nonetheless, the

District Court relied only on § 53-21-126(1)(a) and -(1)(c), MCA, to support its decision that

A.G. needed to be committed. The court took note of Dr. Schuett’s observations that A.G.

was psychotic, delusional, agitated, combative and hearing voices—and refused to take

medication to remedy these conditions. The court also considered Dr. Schuett’s testimony

that A.G. could not care for herself because her thinking was too disorganized to care about

hygiene and safety and she had no means of providing shelter for herself. The court further

recognized and relied on Dr. Schuett’s professional opinion that A.G. needed inpatient

treatment with the involuntary administration of medication in order to improve and regain

the ability to care for herself. Other facts—notably A.G.’s history of failing to take her

medication and repeated psychiatric episodes—supported the court’s determination. We

conclude that the evidence was sufficient to support the District Court’s determination that

involuntary commitment was necessary, pursuant to § 53-21-126(1)(a) and -(1)(c), MCA.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for noncitable memorandum opinions. The

District Court’s findings of fact are supported by substantial evidence and the legal issues are

controlled by settled Montana law, which the District Court correctly interpreted.

                                               5
¶11   Affirmed.


                          /S/ MICHAEL E WHEAT

We Concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ PATRICIA COTTER
/S/ JIM RICE




                      6